Name: Council Regulation (EEC) No 3278/89 of 30 October 1989 amending, for the second time, Regulation (EEC) No 4196/88 allocating, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/44 Official Journal of the European Communities 31 . 10. 89 COUNCIL REGULATION (EEC) No 3278/89 of 30 October 1989 amending, for the second time, Regulation (EEC) No 4196/88 allocating, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen Whereas, these consultations have been concluded and, as a result, the abovementioned catch quota allocated to the Community has been increased ; Whereas it is for the Council, pursuant to Article 3 of Regulation (EEC) No 170/83, to determine the conditions subject to which this additional catch quota may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 4196/88 (2), as amended by Regulation (EEC) No 1810/89 (3), allocates, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishery zone around Jan Mayen ; Whereas a catch quota of 5 000 tonnes of 'other species' had been allocated to the Community in Norwegian waters south of 62 ° N for 1989 ; whereas the catches by Community vessels might lead to this allocation being exhausted shortly ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (4), the parties have had further consultations on their reciprocal fishing rights for 1989 ; HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 4196/88, the figures relating to 'other species' in ICES sub-area IV are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication irt the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 October 1989 . For the Council The President C. EVIN (') OJ No L 24, 27. 1 . 1983, p. 1 . (J) OJ No L 369, 31 . 12. 1988, p . 45. 0 OJ No L 177, 24. 6 . 1989, p. 7. (*) OJ No L 226, 29. 8 . 1980, p. 48 . 31 . 10 . 89 Official Journal of the European Communities No L 317/45 ANNEX Allocation lor 1989 of Community catch quotas in Norwegian waters, as referred to in Article 1 (2) (tonnes  fresh round weight) Species ICESsub-area Community catch quotas Quotas allocated to Member States Other species IV 6 500 Denmark United Kingdom Germany ' Belgium France Netherlands , 3 250 2 435 815